DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/18/22 has been entered and fully considered.
The declaration filed 10/18/22 has been entered and fully considered.
Claims 2 and 11-19 have been cancelled.
Claims 1, 3-10, and 20-27 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 20-27 are rejected under 103(a) as being obvious over CAI (CN 101368193; 2/2009) in its entirety.  Hereby referred to as CAI.  
Regarding claims 1, 3-10, and 20-27:
CAI teaches methods for making biodiesel from algae, the method comprising culturing Isochrysis galbana in a flask (or cracking/catalytic hydroprocessing) the microalgae to release microalgae oil and from FAMEs (methyl linoleate) which are converted to biodiesel (abstract).  CAI claim 2 teaches the production method of a kind of fine algae cultivation coupling biological diesel oil refining according to claim 1 is characterized in that described little algae employing freshwater microalgae or little algae of salty lake water or the little algae of seawater, and classification is chrysophyceae or green alga or diatom (fucoxanthin) (carotenoids) or blue-green algae or red algae.   Little algae (slurry) that aerating collecting obtains is behind the high-pressure homogenizer broken wall, extract little algae oil through extraction kettle with fatty acid methyl ester, the extraction ratio is 1～4:1; and the recovery ratio is 10～30% (see Summary of Invention para 4 and 6).  
Although, CAI does not label the fractions as first, second etc.  However, the co-products produced are the same as the claimed invention.  Thus, it appears that the co-products fractions produced in the method of CAI would be the fractions as claimed.  Therefore, one of ordinary skilled in the art would recognize CAI disclosure to teach a method of isolating at least one product from algae.
Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive.
Applicant argues “The claims of the subject application are directed to a lipid-containing mixture comprising less than 50% (w/v) fatty acid methyl ester. CAI fails to teach or suggest lipid compositions in accordance with Applicants’ claims.”  Examiner respectfully disagrees and maintains the rejection referenced above.  Although, Applicant makes this argument in the declaration and throughout the remarks; however, the arguments and surprising results are not commensurate scope with the claimed limitations.  Nowhere in Applicant’s claims is the limitation “a lipid-containing mixture comprising less than 50% (w/v) fatty acid methyl ester”.  In addition, CAI teachings of methods for making biodiesel from algae as disclosed in the prior art, would be expected to operate and function as the claimed invention.  Therefore, the Examiner maintains the rejection of record in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771